                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


RAYMOND KING CIVIL ACTION

VERSUS

LEONARD ROBERTSON NO.: 19-00654-BAJ-EWD


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judges Report and

Recommendation (Doc. 6) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses pro se Plaintiff Raymond King's Complaint (Doc. 1),

filing suit against Defendants under 42 U.S.C. §1983, alleging intentional deprivation

of property. The Magistrate Judge recommends that Plaintiffs action be dismissed

with prejudice as legally frivolous and for failure to state a claim upon which relief

may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A. (Doc. 6 at p. 4). The

Magistrate Judge further recommends that the Court decline the exercise of

supplemental jurisdiction over any potential state law claims. Finally, the Magistrate

Judge recommends that upon the adoption of this Report and Recommendation,

Plaintiffs' pending motions requesting service be denied as moot. (Id.).


      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. Plaintiff timely filed an objection,


and Defendant did not respond.


        The Magistrate Judge found, pursuant to well-established federal

jurisprudence, that an unauthorized negligent or even intentional wrongful


deprivation by state employees does not amount to a violation of the procedural

requirements of due process if a meaningful post-deprivation remedy for the loss is


available.1 The Magistrate Judge determined that Plaintiff did not allege that state

post-deprivation remedies were unavailable or inadequate; thus, Plaintiffs claim for

an alleged loss of property is without constitutional merit. (Doc. 6 at p. 3).


        Plaintiff argues that his property was taken pursuant to the administrative

direction of Defendant, and that the State of Louisiana does not have an adequate

posfc-deprivation remedy available. Plaintiff asserts that he did not get any hearing

before his property was destroyed. Plaintiff further asserts that the Louisiana State

Penitentiary only paid him $50.00 although the property was worth more. (Doc. 7 at

p. 2). Plaintiff argues that the payment of $50.00 regardless of the value of the

property is an inadequate post-deprivation remedy. (Id. at p. 3).


       The burden is on the Plaintiff to show that available post-deprivation remedies

are not adequate. Marshall v. Norwood, 741 F.2d 761,764 (5th Cir. 1984). The Court

finds that Plaintiff has not sufficiently shown that post-deprivation remedies are

inadequate or unavailable to him. In his objection, Plaintiff only states that post-

deprivation remedies are inadequate and unavailable and does not explain why, other




1 Hudson u. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 542 (1981). This is
commonly referred to as the Parratt-Hudson doctrine.
than arguing that he was not paid enough for his destroyed property. The Court

agrees with the Magistrate Judge's finding that Louisiana law provides ample

remedies under which Plaintiff could proceed against Defendant for recovery of his

property or reimbursement, such as filing a tort action against the State; thus, the


Court finds that the deprivation of Plaintiffs property did not amount to a due"

process violation.


       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judges Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 6) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE as legally frivolous and for failure to state a claim upon which relief

may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

      IT IS FURTHER ORDERED that the Court shall decline the exercise of

supplemental jurisdiction over any of Plaintiffs potential state law claims.
     IT IS FURTHER ORDERED that Plaintiffs pending motions requesting

service (Docs. 4, 5) are DENIED AS MOOT.


                                                   ,0^.
                         Baton Rouge, Louisiana, this ' day of March, 2020.




                                              a.
                                   JUDGE BRIAN A-^CKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
